Citation Nr: 0804875	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  01-08 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for psychiatric 
disability other than PTSD, to include depressive disorder.

4.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

The August 2000 RO decision denied service connection for 
PTSD, and the May 2005 RO decision denied service connection 
for coronary artery disease, to include as secondary to 
service-connected diabetes mellitus, service connection for 
psychiatric disability other than PTSD, to include depressive 
disorder, and also denied TDIU.

In November 2007 the veteran indicated that he did not wish 
to have a Board hearing on these matters.

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for psychiatric disability 
other than PTSD, to include depressive disorder, and 
entitlement to TDIU, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence fails to demonstrate that the 
veteran's coronary artery disease is etiologically related 
to, or chronically aggravated by, service or service-
connected diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
active service, and is not proximately due to, or chronically 
aggravated by, service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in November 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his service-connection claim, the information 
required of him to enable VA to obtain evidence in support of 
the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The VCAA letter informed the 
veteran that he should submit any medical evidence pertinent 
to the claim.  VCAA notice was provided prior to the initial 
AOJ adjudication of the issue of service connection for 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus.  Pelegrini.

In March 2006 the veteran received notice regarding rating of 
disabilities and effective dates of awards.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, VA medical treatment 
records, private treatment records, and Social Security 
Administration (SSA) records have been obtained.  A VA 
examination for a medical opinion regarding a possible 
relationship between coronary artery disease and service-
connected diabetes mellitus has been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be presumed for certain chronic diseases which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Analysis

Service medical records reveal no diagnosis or findings 
related to coronary artery disease.  The veteran's February 
1968 discharge examination report indicates that the 
veteran's heart and vascular systems were clinically 
evaluated as normal and that he had a blood pressure reading 
of 116/82.

Private medical records reveal that the veteran was not 
diagnosed with coronary artery disease until February 1991.  
In May 1991 the veteran underwent coronary artery bypass 
graft surgery.

In April 2004 the veteran was granted service connection for 
type II diabetes mellitus.

The evidence of record does not support a grant of service 
connection for coronary artery disease on a direct or 
presumptive basis.  There are no contemporaneous treatment 
records or other documented evidence of any findings or 
treatment for coronary artery disease in service or within 
one year subsequent to service separation, and there is no 
medical opinion causally relating the veteran's coronary 
artery disease to his military service or to his service-
connected diabetes mellitus.  

In fact, following examination of the veteran and a review of 
the claims file, a May 2006 VA examiner (after noting that 
the veteran was first diagnosed with coronary artery diseases 
in 1991 and diabetes in 2002) stated that it was not likely 
that coronary artery disease was caused by diabetes mellitus.  
There is no contrary opinion of record.  Further, there is no 
competent clinical opinion or evidence of record that 
establishes that the coronary artery disease is aggravated by 
the service-connected diabetes mellitus.  Significantly, on 
VA examination in May 2006, the veteran's diabetes mellitus 
was noted to be well-controlled on medication, and his 
hypertension was diagnosed by history, and characterized as 
controlled on medications.

The Board has reviewed the veteran's statements made in 
support of the claim.  However, a layperson is generally not 
deemed competent to opine on a matter that requires medical 
knowledge, such as a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  The 
Board has been mindful of the "benefit-of-the-doubt" rule, 
but there is not such an approximate balance of the positive 
evidence and the negative evidence to permit a favorable 
determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus is denied.


REMAND

Both private and VA records reveal that the veteran has 
indicated that he was hospitalized for psychiatric treatment 
in 1986.  A May 1998 VA psychiatric treatment record noted 
that the veteran had a brief psychiatric hospitalization in 
1986.  In a February 2001 psychological evaluation associated 
with the veteran's SSA records, it was noted that in 1986 the 
veteran had a mental breakdown and was hospitalized at St. 
Elizabeth Hospital in Dayton.  The Board observes that these 
records are not currently associated with the claims file.

The Board notes that if obtained, the 1986 records would 
predate any psychiatric treatment records currently 
associated with the claims file.  As such, these records are 
relevant to the issues of service connection for depressive 
disorder and PTSD, and an attempt to obtain the records 
should be made.

If additional evidence is received, the AOJ should review all 
additional records received, and, if they suggest further 
development (for example, a VA examination), arrange for such 
development.

In light of the development requested below, the issue of 
entitlement to TDIU should be readjudicated prior to 
consideration by the Board.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the TDIU claim, in 
accordance with Vazquez-Flores v. Peake, 
-- Vet. App. --, No. 05-0355, 2008 WL 
239951 (Jan. 30, 2008), as well as all 
other issues on appeal, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2003), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be informed 
of all information and evidence needed to 
substantiate and complete each claim, 
which information and evidence, if any, 
that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  

2.  The AOJ should contact the veteran 
and request that he furnish the location, 
address, and dates of treatment of his 
1986 psychiatric hospitalization.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

3.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
examination), arrange for such 
development.

4.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for PTSD, entitlement to 
service connection for psychiatric 
disability other than PTSD, to include 
depressive disorder, and entitlement to 
TDIU.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


